DETAILED ACTION
“Apparatus and Method to Make a Metal Mesh”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on December 2, 2021 have been entered. Claims 1-10 and 13 have been amended, and claims 1-13 remain pending. 
Claim Objections
The claim objections set forth in the Non-Final Office Action (mailed 09/02/2021) have been overcome by the amendments to the claims (filed 12/02/2021). As such, the claim objections previously set forth are withdrawn.
Claim Rejections - 35 USC § 112
The rejections of claims 1-13 under 35 USC 112(b) set forth in the Non-Final Office Action (mailed 09/02/2021) have been overcome by the amendments to the claims (filed 12/02/2021). As such, the rejections under 35 USC 112(b) previously set forth are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Su (KR20160130933A; hereafter “Su;” reference is made to the attached machine translation) in view of Anagnostopoulos (US 10,926,315 B2) and Sacks et al (US 6,820,387; hereafter “Sacks”).
Regarding Claim 1
Su discloses: an apparatus (100) to make a metal mesh (6, fig. 2d; Pg. 2, ¶9), said apparatus (100) comprising: 
a first welding unit (3a, fig. 4) configured to weld at least two first longitudinal rods (1) lying on a first feed plane (as in fig. 2a) to a transverse rod (2) lying on a second feed plane parallel to said first feed plane (fig. 2a) to obtain a reticular semi-worked product (product of fig. 2a); 
a third feed group (14; Fig. 15a) configured to feed a second longitudinal rod (7; Pg. 3, ¶6) lying on a third feed plane parallel to said second feed plane and positioning the rod parallel to said first longitudinal rods (1) of said reticular semi-worked product (this positioning is shown clearly in fig. 2d);
a second welding unit (30; fig. 15b) to weld the second longitudinal rod (7) to said transverse rods (2; Pg. 6, ¶3). 
Su further teaches that the mesh (6) of figure 2a is formed by a conventional process of welding longitudinal wires (1) to transverse wires (2; Pg. 2, ¶2).
Su does not specify that the first longitudinal rods (1) are fed in first directions by a first feed group; and the transverse rods (2) are fed in a second direction, transverse to the first directions, by a second feed group.
Anagnostopoulos teaches an apparatus for forming a metal mesh (3) by feeding longitudinal wires (6) and transverse wires (2) to a welding unit (27; col. 4, ln. 54-58). Anagnostopoulos teaches that many means for feeding the longitudinal and transverse wires are known in the art including: feeding from spools (7), through a which corresponds to the reticular semi-worked product of the instant invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su wherein the first and second rods are fed in their respective directions by feed groups (i. e. coils and further processing means such as the straightener and cutter). One of ordinary skill in the art would have been motivated to include such feed groups because Su teaches that the first longitudinal rods and transverse rods are welded together using conventional means (Pg. 2, ¶2) and Anagnostopoulos teaches that conventional means for providing rods (or wires) to a welding unit for forming a metal mesh include such feed groups (col. 1, ln. 45-54) and provides specific structure for carrying out feeding of the rods. 
Su does not disclose that the third feed group is configured to feed the second longitudinal rod into an intermediate position between said first longitudinal rods.
Sacks discloses a metal mesh (10, fig. 1) which comprises
at least two first longitudinal rods (12) lying on a first feed plane (P1); a transverse rod (14) lying on a second feed plane (below P1), parallel to said first feed plane (P1); wherein the transverse rod (14) is welded to the first longitudinal rods (12) to obtain a reticular semi-worked product (col. 5, ln. 29-34); and
a second longitudinal rod (13) that is fed into an intermediate position between said first longitudinal rods (12), lying on a third feed plane (P3) parallel to the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su such that the third feed group is configured to feed the second longitudinal rod into an intermediate position between said first longitudinal rods, rather than a position at the end of a row of longitudinal rods. One of ordinary skill in the art would have been motivated to construct the apparatus in this manner based on the type of metal mesh to be produced; for instance, to produce the metal mesh disclosed by Sacks. Because the apparatus of Su is capable of operating in this manner with only minor adjustments, and the disclosure of Sacks does not specify how the mesh is produced, such modification would be undertaken by one of ordinary skill in the art to use a known apparatus to produce a known type of metal mesh.  
Regarding Claim 2
Su in view of Anagnostopoulos and Sacks discloses the apparatus of claim 1.
Su does not specify wherein said second feed group is configured to move linearly one of said transverse rods. 
Anagnostopoulos teaches that each transverse rod (2) is moved linearly by a feed group (7/9/11/19; col. 4, ln. 59-67).
Examiner notes that when the feed groups of Anagnostopoulos are incorporated into the apparatus of Su - as detailed in reference to claim 1, above - this claim limitation is met by the combination.
Regarding Claim 3
Su in view of Anagnostopoulos and Sacks discloses the apparatus of claim 2.
Su further teaches wherein said first welding unit (3a) is positioned along, and extends in a direction parallel to, said second direction (D2; annotated fig. 15b), and the transverse rods (2) are inserted into the first welding unit (3a).
Su does not specify wherein said second feed group is disposed at one end of the first welding unit.
Anagnostopoulos teaches that each transverse rod (2) is moved linearly by a feed group (7/9/11/19; col. 4, ln. 59-67), the second feed group (7/9/11/19) is positioned at the upstream end of the welding unit (27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su wherein the second feed group is disposed at one end of the first welding unit. One of ordinary skill in the art would have been motivated to position the second feed group in such position to facilitate welding of the transverse wires to the first longitudinal wires. Such positioning is known in the art, as taught by Anagnostopoulos (fig. 4A).
Regarding Claim 4
Su in view of Anagnostopoulos and Sacks discloses the apparatus as in claim 1.
Su further teaches wherein said third feed group (14; Fig. 15a) is configured to move said second longitudinal rod (7; Pg. 3, ¶6) linearly along an axis of feed (A, annotated fig. 18b) to the second welding unit (30; Pg. 7, ¶7). 

Regarding Claim 5
Su in view of Anagnostopoulos and Sacks discloses the apparatus of claim 4.
Su further teaches wherein said second welding unit (30) is positioned along, and extends in a direction parallel to, said axis of feed (A, annotated fig. 18b), and wherein said third feed group (14) is disposed at one end of said second welding unit (30) and is configured to insert, a second longitudinal rod (7) into the second welding unit (30) along said axis of feed (A). 

    PNG
    media_image1.png
    568
    794
    media_image1.png
    Greyscale

Regarding Claim 11
Su in view of Anagnostopoulos and Sacks discloses the apparatus of claim 1.
Su does not teach wherein at least one of either said longitudinal rods or said transverse rods is fed from stores with rods that are pre-sized, already straightened and cut to size. 
Anagnostopoulos teaches an apparatus for forming a metal mesh (3) by which corresponds to the reticular semi-worked product of the instant invention). Examiner notes that the wires temporarily held in the wire storage (19) are “stores with rods that are pre-sized, already straightened and cut to size.”
Examiner notes that when the feed groups of Anagnostopoulos are incorporated into the apparatus of Su - as detailed in reference to claim 1, above - the limitation “wherein at least one of either said longitudinal rods or said transverse rods is fed from stores with rods that are pre-sized, already straightened and cut to size." is met by the combination.
Regarding Claim 12
Su in view of Anagnostopoulos and Sacks discloses the apparatus of claim 1.
Su does not teach wherein at least one of either said longitudinal rods or said transverse rods is fed with rods coming from a coil.
Anagnostopoulos teaches an apparatus for forming a metal mesh (3) by feeding longitudinal wires (6) and transverse wires (2) to a welding unit (27; col. 4, ln. 54-58). Anagnostopoulos teaches that many means for feeding the longitudinal and transverse wires are known in the art including: feeding from spools (7), through a straightener (9) to a cutter (11) and wire storage (19; col. 4, ln. 59-67). Such wires are then fed along first and second directions, orthogonal to each other (as in fig. 4A) for which corresponds to the reticular semi-worked product of the instant invention). 
Examiner notes that when the feed groups of Anagnostopoulos are incorporated into the apparatus of Su - as detailed in reference to claim 1, above - the limitation “wherein at least one of either said longitudinal rods or said transverse rods is fed with rods coming from a coil” is met by the combination.
Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (KR20160130933A; hereafter “Su;” reference is made to the attached machine translation) in view of Anagnostopoulos (US 10,926,315) and Sacks (US 6,820,387) - as applied to claim 1 above - in further view of De Schutter et al (US 4,667,707; hereafter “Schutter”).
Regarding Claim 6
Su in view of Anagnostopoulos and Sacks discloses the apparatus of claim 1.
Su does not disclose wherein the apparatus comprises a reception and movement unit configured to receive said reticular semi-worked product from said first welding unit and to move it, along a movement axis, toward said second welding unit, said reception and movement unit defining a support plane for said reticular semi-worked product which is located parallel to said first feed plane and said second feed plane. 
Schutter teaches an apparatus (fig. 1) for making a metal mesh that comprises a first welding unit (38/251) for welding first longitudinal rods (34) to transverse rods (35) to form a reticular semi-worked product (36; col. 3, ln. 32-35); a reception and movement unit defining a support plane for said reticular semi-worked product (36) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su to include a reception and movement unit configured to receive said reticular semi-worked product from said first welding unit and to move it, along a movement axis, toward said second welding unit, said reception and movement unit defining a support plane for said reticular semi-worked product which is located parallel to said first feed plane and said second feed plane. Utilizing a reception and movement unit to move a semi-worked product from a first welding unit to a second welding unit is known in the art, as taught by Schutter (fig. 1; col. 9, ln. 56 - col. 10, ln. 10). Providing a reception and movement unit, and adding space between the first and second welding units, allows for proper positioning of additional longitudinal or transverse wires while also facilitating continuous production of a plurality of products, as suggested by Schutter (col. 10, ln. 11-21). 
Regarding Claim 7
Su in view of Anagnostopoulos, Sacks, and Schutter discloses the apparatus as in claim 6.
Su further teaches wherein said third feed group (14; Fig. 15a) is configured to move said second longitudinal rod (7; Pg. 3, ¶6) to the second welding unit (30; Pg. 7, ¶7) linearly along an axis of feed (A, annotated fig. 18b). 
Su does not specify that the axis of feed is orthogonal to said movement axis. 
Examiner notes that if the semi-worked product of Su were to be moved in a direction from the first welding unit (3a) to the second welding unit (30), such movement would take place along a movement axis (M, annotated fig. 18b) that is orthogonal to the axis of feed (A). Thus, when a reception and movement unit is added to the apparatus of Su - as described in reference to claim 6, above - the movement axis of the reticular semi-worked product would be orthogonal to the axis of feed. 
Regarding Claim 8
Su in view of Anagnostopoulos, Sacks, and Schutter discloses the apparatus as in claim 6.
Su does not specify wherein said movement axis is parallel to said second direction. 
Examiner notes that if the semi-worked product of Su were to be moved in a direction from the first welding unit (3a) to the second welding unit (30), such movement would take place along a movement axis (M, annotated fig. 18b) that is orthogonal to the axis of feed (A). Thus, when a reception and movement unit is added to the apparatus of Su - as described in reference to claim 6, above - the movement axis of the reticular semi-worked product would be parallel to the second direction.
Regarding Claim 9
Su in view of Anagnostopoulos, Sacks, and Schutter discloses the apparatus as in claim 6.
Su does not specify wherein said first direction is parallel to said movement axis.
Schutter discloses that the reception and movement unit translates the semi-worked product (36) along a first movement axis (annotated fig. 1) and a second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the apparatus of Su in view of Anagnostopoulos and Schutter wherein the reception and movement unit translates the reticular semi-worked product in more than one direction, one of which is parallel to the first direction. Such construction is known in the art as shown by Schutter (annotated fig. 1).

    PNG
    media_image2.png
    725
    1196
    media_image2.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sacks (US 6,820,387) in view of Anagnostopoulos (US 10,926,315) and Su (KR20160130933A; hereafter “Su;” reference is made to the attached machine translation).
Regarding Claim 13
Sacks discloses a method to make a metal mesh (10, fig. 1) which comprises
feeding in first directions at least two first longitudinal rods (12) lying on a first feed plane (P1); 
feeding in a second direction transverse to the first directions, a transverse rod (14) lying on a second feed plane (below P1), parallel to said first feed plane (P1); 
welding, via a first welding unit, said transverse rod (14) to said first longitudinal rods (12) to obtain a reticular semi-worked product (col. 5, ln. 29-34),
feeding a second longitudinal rod (13) into an intermediate position between said first longitudinal rods (12), the second longitudinal rod (13) lying on a third feed plane (P3), parallel to the second feed plane and parallel to said first longitudinal rods (12) of the reticular semi-worked product; and 
welding the second longitudinal rods (13) to said transverse rods (14; col. 6, ln. 15-18).
Sacks does not detail the structure of the apparatus for forming the metal mesh and does not specify the use of: a first feed group, a second feed group, and a third feed group that feed the first longitudinal rods, transverse rod, and second longitudinal rod. Additionally, 
Anagnostopoulos teaches an apparatus for forming a metal mesh (3) by feeding longitudinal wires (6) and transverse wires (2) to a welding unit (27; col. 4, ln. 54-58). Anagnostopoulos teaches that many means for feeding the longitudinal and transverse wires are known in the art including: feeding from spools (7), through a straightener (9) to a cutter (11) and wire storage (19; col. 4, ln. 59-67). Such wires are which corresponds to the reticular semi-worked product of the instant invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Sacks wherein the rods are fed in their respective directions by feed groups (i. e. coils and further processing means such as the straighteners and cutters). One of ordinary skill in the art would have been motivated to include such feed groups because Anagnostopoulos teaches that conventional means for providing rods (or wires) to a welding unit for forming a metal mesh include such feed groups (col. 1, ln. 45-54) and provides specific structure for carrying out feeding of the rods. 
Sacks does not specify that a second welding unit is used to weld the second longitudinal rods to the transverse rods.
Su discloses: a method to make a metal mesh (6, fig. 2d; Pg. 2, ¶9) which comprises:
welding a transverse rod (2) to at least two first longitudinal rods (1) by means of a first welding unit (3a) to obtain a reticular semi-worked product (product of fig. 2a; 
feeding with a third feed group (14; Fig. 15a), a second longitudinal rod (7; Pg. 3, ¶6) lying on a third feed plane, parallel to the second feed plane and positioned during use parallel to said first longitudinal rods (1) of the reticular semi-worked product (this positioning is shown clearly in fig. 2d);
welding, with a second welding unit (30; fig. 15b), the second longitudinal rod (7) to said transverse rods (2; Pg. 6, ¶3).
.  

Allowable Subject Matter
Claim 10 is allowable over the prior art; the allowable subject matter indicated in the Non-Final Office Action (mailed 09/02/2021) has been incorporated into this claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to The references listed on the attached PTO-892 are cited to show apparatuses for forming different metal meshes, similar to that of the instant invention.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 




/Katie L. Parr/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725